Attention is drawn to the fact that in stating that the complaint was filed on the 6th day of November, 1926, this court is mistaken. The complaint appears to have been sworn to upon that date but was not filed until March 2, 1927. On the same day (March 2, 1927) the information was filed and the trial took place against the will of the appellant, he insisting upon a delay of two days. Upon the overruling of that motion a written request for time within which to prepare a motion for a continuance was made, which was also denied. As the record is now presented, it appears that in refusing to delay the trial for two days after the filing of the complaint, a right conferred upon the appellant by statute was denied him. In Art. 514, C. C. P. 1925, it is said:
"In all cases the defendant shall be allowed two entire days, exclusive of all fractions of a day after his arrest, and during the term of the court, to file written pleadings."
The duty of the court to accord the time mentioned has been held imperative many times by this court. See Arrelando v. State, 82 Tex.Crim. Rep.; Evans v. State, 35 S.W. 169; Woodall v. State, 25 Tex.Crim. App. 617, and numerous authorities collated in Vernon's Tex. C. C. P. 1925, Vol. 1, p. 405.
For the reason stated the motion for rehearing is granted, the affirmance is set aside, the judgment of the trial court is reversed and the cause remanded.
Reversed and remanded.